Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered September 19, 2003, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the reduced charge of attempted promoting prison *886contraband in the first degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of IV2 to 3 years, to run consecutively with the sentence he is currently serving. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.